Citation Nr: 1200486	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  03-21 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left wrist fracture.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a stomach disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2005, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ).  In December 2005, the Board remanded the case for additional development.

In April 2009, the Veteran was informed that the VLJ who conducted his June 2005 hearing was no longer employed by the Board; and therefore, he had the right to an additional hearing.  The Veteran responded indicating that he wanted an additional hearing.  In June 2009, a hearing was held before the undersigned.

The appeal was remanded in November 2009 for further development.

A January 2011 rating decision awarded the Veteran service connection for posttraumatic stress disorder (PTSD) and as such, that issue is no longer on appeal.

The issues of entitlement to service connection for residuals of a left wrist fracture and for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for residuals of a left wrist fracture was denied in a March 2001 rating decision.  The Veteran did not appeal this decision and the decision became final.  

2.  Evidence associated with the record since the March 2001 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a left wrist fracture.  

3.  The preponderance of the evidence is against finding that the Veteran currently has a stomach disability that is related to active military service or events therein; and there is no evidence of ulcers manifested to a compensable degree within one year following discharge from service.  


CONCLUSIONS OF LAW

1.  The March 2001 rating decision, which denied entitlement to service connection for residuals of a left wrist fracture, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a left wrist fracture.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).  

3.  A stomach disability was not incurred or aggravated during service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision to reopen the claim of entitlement to service connection for residuals of a left wrist fracture, any error in notice or assistance pertaining to new and material evidence is harmless.

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By letters dated in September 2002, December 2005, March 2006, January 2010, March 2010, and July 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will obtain.  He was also provided notice how VA assigns disability ratings and effective dates.  The appeal was most recently readjudicated in the February 2011 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims file contains service treatment records, service personnel records, private medical records, and Social Security Administration (SSA) records.  

The Board acknowledges that the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed stomach disability.  As discussed in greater detail below, the Board does not find the Veteran's reports of continuing stomach symptoms during and following service supported by the overall evidence of record and there is otherwise no indication that any currently diagnosed stomach disability is related to active military service or events therein.  On review, the Board finds that the evidence of record is sufficient to decide the case and a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.  

Analysis

New and material evidence

In February 2000, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a left wrist fracture.  

The Veteran subsequently claimed entitlement to service connection for residuals of a left wrist fracture and in March 2001, the claim was denied, essentially based on findings that the condition was not incurred in or related to service.  He was notified of this decision by means of a letter dated in March 2001, but did not appeal and the determination became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103.

The Veteran sought to reopen his claim of entitlement to service connection for a left wrist disability in August 2002.  In January 2003, the RO determined that new and material evidence had not been submitted.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In Hodge v. West, the Federal Circuit stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 155 F.3d. 1356, 1363 (Fed. Cir. 1998).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  

Relevant evidence at the time of the March 2001 rating decision included service records, VA medical records, and various lay statements.  

Service records do not show complaints, findings, or treatment for a left wrist fracture while in service.  On report of medical history completed at separation in February 1969, the Veteran did not report any problems with the left wrist.  

A September 1998 VA treatment record reflects that the Veteran fell and injured his left wrist.  It was noted that the Veteran had an old left scaphoid fracture nonunion with chronic wrist pain for the last 30 years that has become more symptomatic since a fall about three weeks ago.  

VA records dated in June 1999 show that the Veteran presented with left wrist pain status post fracture of the left wrist 1 year ago and status post fall 3 days ago when he fell backwards.  X-rays showed a nonhealing fracture in the radius with some calcinosis.  Assessment was nonhealing left wrist fracture with subsequent injury, probable traumatic arthritis.  

In an August 1999 statement, the Veteran reported that in May 1999, he fractured 2 bones in his left wrist and that he sought VA treatment.  He argued that his wrist did not heal properly because it was not set in a permanent cast.  In a December 1999 statement, the Veteran reported that he first injured his wrists jumping in a foxhole during the Tet Offensive in 1968 and that a medic wrapped his wrists with Ace bandages.  A December 1999 statement from the Veteran's sister indicates that he lived with her shortly after his discharge and continually complained that his wrist was bothering him.  

A significant amount of evidence has been added to the claims file since the March 2001 decision.  Relevant evidence includes the Veteran's statements and testimony, VA and private medical records, and Social Security Administration records.  The Board notes that the Veteran is competent to testify in regard to the onset and continuity of symptomatology for the claimed disability.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

In various statements and testimony, the Veteran provided additional information regarding the onset of his left wrist disability.  At the June 2005 hearing, he testified that he injured his wrist in Vietnam and re-injured it while at Fort Dix.  He reported 3 or 4 post-service injuries.  The Veteran provided similar testimony regarding his left wrist disability at the June 2009 hearing.

Social Security Administration records show disability beginning in May 1999 based on a primary diagnosis of a Colles fracture of the left radius with malunion.  A November 1999 private evaluation documents the Veteran's reports that he broke his wrist 4 years prior and then again in April 1999.  A September 2002 private record documents the Veteran's reports that he hurt his left wrist in 1967 when he jumped in a foxhole and that he fractured his left wrist again in 1969, 1974, and 1999.  

VA records show continued treatment and complaints related to the left wrist.  They also document the Veteran's reported history.  For example, a March 2000 record reflects his report that he had a history of 3 wrist fractures and that the "first break was service connected."  

To the extent this evidence was not previously considered, it is new and relevant to the question of whether the Veteran's left wrist disability was incurred during active service.  That is, it provides a more complete picture of the Veteran's disability and claimed onset.  With consideration of recent case law, the Board finds that the evidence is material.  See Shade.  As such, the claim is reopened.  

Service connection 

In January 2003, the RO denied entitlement to service connection for a stomach ache.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Service connection may also be granted for certain chronic diseases, including ulcers, if manifest to a compensable degree within one year following separation from service.  38 C.F.R. §§ 3.307, 3.309(a). 

As an initial matter, the Board acknowledges the Veteran's contentions that he is a combat veteran.  The Veteran's DD Form 214 does not show any awards or decorations conclusively establishing combat participation.  In July 2003, the Veteran filed an Application for Correction of Military Records to reflect an award of the Combat Infantryman Badge (CIB).  The Department of the Army, Board for the Correction of Military Records (ABCMR) determined that the Veteran was not entitled to a CIB.  Service personnel records show that the Veteran participated in various campaigns while serving in Vietnam and his military occupational specialty was military police.  On review, the Board does not find 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) for application.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6256 (2000).  

At the June 2005 hearing, the Veteran reported that his stomach began to bother him during basic training.  He went to sick call and they told him that he had knots in his stomach and might have an ulcer.  He testified that he continuously kept going back.  After service he used home remedies, such as Pepto-Bismol.  

At the June 2009 hearing, the Veteran testified as to his belief that his stomach disorder was related to the tension and turmoil that he went through.  He reported that he is currently taking medicine for his stomach.  He thought he might have ulcers but it does not show.  He reported that he has been taking medicine ever since 1968.  

VA records document stomach-related complaints and gastrointestinal reflux disease (GERD).  Prescriptions include Ranitidine for "stomach".  

Service treatment records show that the Veteran was seen in April 1968 with complaints of stomach pain.  On review, service records do not support a finding of a chronic in-service stomach disability.  While the Veteran was seen on one occasion with abdominal complaints, no follow-up treatment was shown and the Board finds that the complaints were acute and transitory, and resolved without residuals.

In making this determination, the Board has considered the Veteran's testimony and statements that he had ongoing symptoms during service and continuing to date.  The Board acknowledges that in some circumstances, lay evidence can establish the required nexus.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

On review, however, the Board finds that the Veteran's reports are not supported by the overall evidence of record.  In reaching this conclusion, the Board has considered the decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), wherein the Federal Circuit determined that the Board had erred by finding that a claimant's report of in-service psychiatric symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The Board finds, however, that the instant case is clearly distinguishable as the Board is not relying merely upon a general absence of complaints during service.

In this regard, the Board notes that on report of medical history completed at separation in February 1969, the Veteran specifically denied having or having had frequent indigestion, or stomach, liver, or intestinal trouble.  His abdomen was reported as normal on clinical evaluation and findings related to stomach or gastrointestinal complaints were not documented.

The findings at separation as well as the absence of treatment for many years following service weigh heavily against the Veteran's assertions of continuing symptoms during service and following discharge.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

In summary, the record does not contain credible evidence of continuing stomach symptoms during and following service, nor is there competent evidence indicating a causal relationship between any currently diagnosed stomach disability and the Veteran's period of active military service or events therein.  There is also no evidence of ulcers manifested to a compensable degree within one year following discharge from active service.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2011).  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a left wrist fracture is reopened.  

Entitlement to service connection for a stomach disability is denied.  


REMAND

Residuals of a left wrist fracture

As discussed, the Board has reopened the claim of entitlement to service connection for residuals of a left wrist fracture.  Generally, where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  Hickson v Shinseki, 23 Vet. App. 394 (2010).  In reviewing the claims file, it does not appear the RO considered the issue on its merits.  Thus, the Board finds that a remand is needed.  

Right knee disability

In January 2003, the RO denied entitlement to service connection for a right knee disability.  The Veteran disagreed and subsequently perfected an appeal of this decision.  

At the June 2005 hearing, the Veteran testified that he had a rod in his right femur at the time he entered active service.  He reported that he started having problems in basic training and he has had increased problems over the years.  At the June 2009 hearing, the Veteran testified that he hurt his right knee when he fell in a foxhole.  He reported that he had a limp and ever since then has had dislocation issues with it.  The Veteran argued that the knee was a separate injury but that there was also aggravation from service.  

Service treatment records show that on pre-induction examination in November 1966, the Veteran reported a right femur fracture in 1958.  The examiner noted internal fixation - no residual.  In July 1967, the Veteran was seen with complaints of severe pain in the right thigh after physical training.  X-ray of the right thigh showed an intramedullary rod present crossing the old fracture site.  One screw was present in the femur laterally.  In August 1967, the Veteran was seen with a scratch on the knee.  On examination for separation in February 1969, the Veteran reported having a "trick" or locked knee.  He also reported that he was in good health with some complaints about pain in his right thigh at certain times.  The examiner noted pinning of the femur and occasional mild pain.  

VA records show that the Veteran was involved in an automobile accident in October 1982 and was seen with complaints of extreme pain in the lower leg.  X-rays of the right leg did not show a fracture.  

An August 2002 VA treatment record reflects complaints of right knee pain.  The Veteran reported difficulty with the right knee "giving out" on him for the past 10 to 15 years and that the knee has become more painful.  A September 2002 x-ray of the right knee reported findings of fluid in the joint, narrowed medial joint compartment, and possible meniscus damage.  

In October 2003, the Veteran was treated for complaints of sharp, throbbing pain in the right thigh, as well as the left knee, after a "slip and fall."  A November 2003 x-ray revealed intramedullary rod and single screw in the mid shaft of the right femur.  There were moderate degenerative changes in the knees.  

Evidence of record shows currently diagnosed right knee disability.  Considering the complaints at separation, as well as the Veteran's reports of problems since service, the Board finds that a VA examination and opinion are needed.  See 38 C.F.R. § 3.159(c)(4).  

VA treatment records were last printed in July 2010.  Additional relevant VA records, if any, should be obtained on remand.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request relevant VA treatment records for the period from July 2010 to the present.  All records obtained should be associated with the claims file.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed right knee disability.  The claims folder and a copy of this remand should be available for review.  

Based upon the examination results, claims file review, and the Veteran's own lay history, the examiner is requested to opine whether it is at least as likely as not that any currently diagnosed right knee disability was caused or aggravated by military service or events therein.  In making this determination, the examiner is requested to address the pre-existing right femur fracture and its relationship to any current knee disability.  The examiner is also requested to address any post-service injuries.  

A complete rationale should be provided for any opinion offered.  

3.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

5.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC should readjudicate the issues of entitlement to service connection for residuals of a left wrist fracture and for a right knee disability.  As the left wrist claim was reopened herein, it should be adjudicated on the merits.  All applicable laws, regulations, and theories should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. CARSTEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


